(Por la corte, a propuesta del Juez Asociado Sr. Aldrey.)
Por cuanto, la cuestión envuelta en este pleito es exactamente igual a otra entre las mismas partes que hemos resuelto hoy, con la sola diferencia en la cantidad que los demandantes pagaron bajo pro-testa, que en este caso es de $191.22, cuya devolución reclama:
Por cuanto, por entender la corte inferior que la demanda no aduce hechos determinantes de causa de acción dictó sentencia decla-rándola sin lugar y fué apelada:
Por tanto, por los motivos de nuestra opinión en el caso de Gallardo v. United Porto Rican Sugar Co., 42 D.P.R. 646, se revoca la sentencia apelada, sin especial condena de costas, y se devuelve el Caso a la corte inferior para ulteriores procedimientos.